DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments (see pages 8-13), filed on the 15th of December, 2021, with respect to the rejection(s) of Claims 1-4, 6, 7, 9-13, 15-18 and 20 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2011/0292852 A1 to Kone, Mamadou (Kone), in view of Publication No.: US 2017/0187474 A1 to Bin Sediq, Akram (Bin Sediq), Claims 5, 14 and 19 under 35 U.S.C. 103 as being unpatentable over Kone, in view of Bin Sediq and further in view of Patent No.: US 8,737,987 B1 to Pulugurta et al. (Pulugurta) and Claim 8 under 35 U.S.C. 103 as being unpatentable over Kone, in view of Bin Sediq and further in view of Publication No.: US 2015/0201375 A1 to Vannithamby et al. (Vannithamby) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
3.	Claims 1-4, 6-12, 15-18 and 20 (renumbered to as Claims 1-16) are allowed.
	Independent Claims 1 and 15 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘determining whether a number of times that a low battery saving request has been sent reaches a count threshold when obtaining a power saving trigger; when the number of the times that the low battery saving request has been sent does not reach the count threshold, sending the low battery saving request to a base station’.
	Independent Claim 9 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘determining whether a number of times that the low battery saving request has been received exceeds a preset count threshold; when the number of times that the low battery saving request has been received does not exceed the preset count threshold, feeding back a low battery saving response to the UE to instruct the UE to adjust the DRX related parameter; and when the number of times that the low battery saving request has been received exceeds the preset count threshold, feeding back a low battery saving rejection message to the UE to stop the UE from adjusting the DRX related parameter’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463